In an action to recover damages for fraud, an order was made granting appellants’ motion to strike paragraph “ Second ” from the amended complaint and denying their motion to dismiss said complaint or for other relief. The appeal is from so much of the order as denied appellants’ motion. The amended complaint alleges that respondent, because of fraudulent representations, was induced to enter into a contract. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.